Title: From Alexander Hamilton to Samuel Eddins, 8 May 1800
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            NY. May 8th. 1800
          
          I have received your letter of the first instant, and you have liberty of absence, reporting to me frequently your the state of your health—
          I rely upon it that you will set out to join your company as soon as possible.
          It has been suggested to me that you have it in view to resign speedily—I have not credited this. respo  as you must see, in that case the propriety of asking immediately If it be your intention you must see the impropriety of asking a continuance of your furlough
           Capt Eddens
        